DETAILED ACTION
This Office action is in response to the Application filed on January 22, 2021, which is a continuation of Application No. 16/438128, filed June 11, 2019, which is a continuation of Application No. 15/853356, filed December 22, 2017, now U.S. Pat. No. 10346958, which is a continuation of Application No. 14/831165, filed Aug. 20, 2015, now U.S. Pat. No. 9922405, which claims benefit of U.S. Provisional Application No. 62/040859, filed August 22, 2014, and provisional application 62/046438, filed September 5, 2014. An action on the merits follows. Claims 1, 9-11, and 19-20 have been amended by Applicant via preliminary amendment of 4/21/2021. Claims 1-20 are pending on the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “monitoring…  an unmanned aerial vehicle (UAV) as the UAV flies along a flight path above an area;
capturing… a plurality of images of one or more target areas, within the area, suspected of having one or more anomalies;
for each target area of the one or more target areas:
based on the plurality of images, identifying, in the target area, one or more structures, each structure corresponding to part of at least one plant of a plurality of plants depicted in at least one of the plurality of images;
determining, based on the one or more structures, whether at least one anomaly of the one or more anomalies is present in the target area; and
in response to determining, based on the one or more structures, that at least one anomaly of the one or more anomalies is present in the target area, generating one or more agronomic recommendations for addressing the at least one anomaly of the one or more anomalies in the target area” in lines 3-18 of the claim. However, the examiner cannot clearly ascertain which one of the claimed “each target area of the one or more target areas” recited in line 9 of the claim corresponds to the claimed “the target area” recited in lines 10, 14, 15, and 17 of the claim, respectively.
For examination purposes examiner has interpreted the claimed “in the target area” recited in lines 10, 14, 15, and 17 of the claim as “in each target area of the one or more target areas”, respectively.
Claims 2-10 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 11 recites the limitation “monitoring…  an unmanned aerial vehicle (UAV) as the UAV flies along a flight path above an area;
capturing… a plurality of images of one or more target areas, within the area, suspected of having one or more anomalies;
for each target area of the one or more target areas:
based on the plurality of images, identifying, in the target area, one or more structures, each structure corresponding to part of at least one plant of a plurality of plants depicted in at least one of the plurality of images;
determining, based on the one or more structures, whether at least one anomaly of the one or more anomalies is present in the target area; and
in response to determining, based on the one or more structures, that at least one anomaly of the one or more anomalies is present in the target area, generating one or more agronomic recommendations for addressing the at least one anomaly of the one or more anomalies in the target area” in lines 8-23 of the claim. However, the examiner cannot clearly ascertain which one of the claimed “each target area of the one or more target areas” recited in line 14 of the claim corresponds to the claimed “the target area” recited in lines 15, 19, 21, and 23 of the claim, respectively.
For examination purposes examiner has interpreted the claimed “in the target area” recited in lines 15, 19, 21, and 23 of the claim as “in each target area of the one or more target areas”, respectively.
Claims 12-20 are rejected by virtue of being dependent upon rejected base claim 11.

Allowable Subject Matter
Independent claims 1 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668